      Case 17-43890-elm13 Doc 69 Filed 11/08/19                  Entered 11/08/19 11:02:54      Page 1 of 1




The following constitutes the ruling of the court and has the force and effect therein described.



Signed November 8, 2019
                                           United States Bankruptcy Judge
______________________________________________________________________


                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION


 IN RE:                                                                     Case Number: 17-43890-ELM

          ANGEL REE SANSOM
                  ANGEL RUSK; ANGEL RUSK-SANSOM
                  2315 Westbrook Dr
                  Carrollton, TX 75007
                  SSN/TIN: XXX-XX-7205

 DEBTOR


                 ORDER DENYING MODIFICATION OF CHAPTER 13 PLAN AFTER CONFIRMATION

    There came on for consideration the Modification of Chapter 13 Plan after Confirmation filed June 05, 2019. The
 Court FINDS that notice was and is appropriate under the circumstances. The Court is of the opinion that the
 Modification of Chapter 13 Plan after Confirmation should be DENIED based on:

          The Parties' announcement of no opposition at or prior to docket call.

    IT IS ORDERED that the Modification of Chapter 13 Plan after Confirmation be and the same is hereby DENIED.

                                              # # # END OF ORDER # # #




 Page 1 of 1
 ORDER DENYING MODIFICATION OF CHAPTER 13 PLAN AFTER CONFIRMATION
